Citation Nr: 1333122	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2009, for the award of service connection for a neck strain disability.

2.  Entitlement to an effective date prior to July 2, 2008, for the award of service connection for an anxiety disorder.

3.  Whether the May 2009 rating decision was clearly and unmistakably erroneous (CUE) with respect to the assignment of an effective date for the award of service connection for a neck strain disability. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 1997, and from March 1999 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions of Department of Veterans Affairs (VA) regional offices (ROs).

With regard to the Veteran's CUE assertions with regard to the effective date for service connection for his neck strain disability, in October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in New York, New York.  A transcript of the proceeding has been associated with the claims file.

With regard to the issues of entitlement to earlier effective dates for the award of service connection for a neck strain disability and for an anxiety disorder, the Veteran requested a central office Board hearing on his August 2013 Form 9 appeal.  In September 2013, however, the Veteran withdrew his request for a Board hearing in writing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.

In July 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that since the issuance of the July 2013 Statement of the Case (SOC) by the RO, the record reflects that the Veteran submitted additional evidence to the Board in connection with this case.  In October 2013, the Veteran submitted a waiver, in writing, of initial review of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304.  Therefore, a remand for consideration by the AOJ in the first instance is not required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 2, 2008, the Veteran filed a formal claim (Form 21-526) for entitlement to service connection for a back disability, and the RO thereafter granted service connection for a neck strain disability as secondary to the back disability; no communications dated prior to July 2, 2008 relating to the Veteran's neck are of record.

2.  On July 2, 2008, the Veteran filed a formal claim (Form 21-526) for entitlement to service connection for posttraumatic stress disorder (PTSD), which was later recharacterized by the RO as a claim for service connection for an anxiety disorder; no communications dated prior to July 2, 2008 relating to the Veteran's anxiety or other psychiatric complaints are of record.

3.  The May 2009 RO decision denying an earlier effective date for the award of service connection for a neck strain disability is not final; rather, a timely substantive appeal was filed, and the RO decision is subsumed herein for purposes of finality.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 2, 2008 for the award of service connection for a neck strain disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to July 2, 2008 for the grant of service connection for a neck strain disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date prior to July 2, 2008 for the grant of service connection for an anxiety disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The Veteran's CUE assertion with regard to the May 2009 RO decision denying an earlier effective date for the award of service connection for a neck strain disability is dismissed.  38 U.S.C.A. §§ 5109A, 7104(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's CUE assertion as to the effective date of service connection for his neck disability, the Veteran's claim is dismissed.  Therefore, any issue as to the VCAA is moot.

With regard to the Veteran's earlier effective date claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, a September 2008 letter informed the Veteran of how to substantiate claims for service connection, and explained how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's relevant VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence.  

The Board adds that pursuant to the Board's July 2013 remand directive, the RO issued statements of the case with regard to the issues of entitlement to earlier effective dates for the awards of service connection for a neck strain disability and for an anxiety disorder (and the Veteran filed timely appeals herein).  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

A.  Earlier Effective Date - Neck Strain

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  Likewise, with regard to applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2) provides that the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.

With regard to informal claims, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2012); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992).  "Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2012).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

By way of background, on July 2, 2008, the Veteran filed a formal claim for service connection for, among other things, arthritis of the back and PTSD.  He attached to his claim a Form 21-4142 noting treatment for "arthritis of the spine."  The Veteran subsequently filed statements in March 2009 that it had come to his attention that the claim date was considered as in July 2008, whereas he believed he filed his claim in October 2007.  A May 2009 rating decision granted service connection for a back disability with an effective date of July 2, 2008, and for a neck strain as secondary to the back disability with an effective date of April 7, 2009 (the date of the VA examination).  A May 2010 rating decision granted service connection for an anxiety disorder, and assigned an effective date of July 2, 2008.  The Veteran filed notices of disagreement.  He essentially contends that he should be entitled to an effective date in October 2007 for his neck strain and anxiety disorder because he prepared or filed a claim at that time by way of his former local representative, Southwest Wyoming Veterans Services Office, which representative apparently lost or destroyed his records.  

As an initial matter, the Board acknowledges that the Veteran's former local representative, Southwest Wyoming Veterans Services Office, explained in an April 2009 letter that on July 1, 2008, several employees and veterans service officers resigned and left with no follow-up on pending cases, and that it was suspected that disgruntled employees had destroyed case files.  The VSO suggested in the letter that " a claim date of October 1, 2007" be found (without citing any particular claim or record).

As noted above, under 38 C.F.R. § 3.400(b)(2), for service connection claims filed within one year of service, the effective date is the day following separation from active service or the date entitlement arose; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later."  See also 38 U.S.C.A. § 5110(a).  In this case, the Veteran separated from service in December 2006, and the earliest correspondence from the Veteran in the claims file bears a stamped received date of July 2, 2008 (a Form 21-526 claim), over one year since his separation from service.  

With regard to the Veteran's neck strain disability with an effective date of April 7, 2009, the Board notes again that with the Veteran's July 2, 2008 Form 21-526 claims, he attached the Form 21-4142 noting "arthritis of the spine," which the Board liberally construes as including claims for both the Veteran's lumbar spine (back) and cervical spine (neck).  Therefore, as the Veteran filed his claim for service connection for a cervical "spine" condition on July 2, 2008, the Board finds that the evidence is in favor of granting entitlement to an earlier effective date of July 2, 2008 for the award of service connection for the Veteran's neck strain disability.

With regard to whether the Veteran may be entitled to an effective date prior to July 2, 2008 for the award of service connection for his neck strain disability or his anxiety disorder, the Board has considered whether an informal claim was filed prior to July 2, 2008.  There is no correspondence in the entire claims file, however, that was received prior to July 2, 2008.  In this regard, the Board acknowledges there is no record of communication, even by telephone, dated prior to July 2, 2008, although there are numerous such contacts thereafter.  

The Board acknowledges that the Veteran testified at the Board hearing (relating to his CUE claim herein) that prior to filing a formal claim in July 2008, he had called VA and was referred to a VSO.  The Board also acknowledges that in the April 2009 letter, the VSO recommended that a "claim date of October 1, 2007" be assigned.  Even so, there remains no evidence of any telephone contact note prior to July 2, 2008 so as to constitute an informal claim, or any other record of contact from the VSO to VA at any time prior to July 2, 2008.

The Board also acknowledges that VA treatment records dated since November 2007 reflect that the Veteran had various psychiatric complaints (but denied neck pain), and that these VA treatment records were constructively of record in 2007.  See, e.g., March 2008; Bell v. Derwinski, 2 Vet .App. 611, 613 (1992) (holding that VA-generated documents in the possession of the Secretary at the time of the Board decision are constructively part of the record of proceedings, as mandated by 38 U.S.C.A. § 7252(b)).  The existence of medical records alone, however, generally cannot be construed as an informal claim.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006); cf. 38 C.F.R. § 3.157 (2012).

Therefore, in light of all of the above, the Board finds that, regrettably, the earliest possible effective date of service connection for the Veteran's neck strain disability and anxiety disorder is July 2, 2008, the date of receipt of the claim form (Form 21-526).

The Board is sympathetic to the fact that the Veteran is sincere in his belief that the a claim was prepared with the VSO's assistance in or around October of 2007 and that his paperwork was misplaced during the personnel change.  A VSO representative indicated in an April 2009 statement that it was thought the disgruntled employees destroyed any case files they had not submitted and that it was not the fault of the Veteran but rather the former employee that the claim was not submitted.  Unfortunately, however, the record does not show that a formal or informal claim was filed with VA prior to July 2, 2008, and as a result the applicable criteria do not allow for an effective date prior to July 2, 2008.  The Board also acknowledges the Veteran's contention that the VSO is a partner of VA.  See Statement and Internet Articles, August and September 2013.  Insofar as the Veteran asserts that the preparation or filing of his claim with a VSO should be considered as having been received by VA, the Board emphasizes that the VSO is not part of VA and, therefore, preparation of or receipt of a claim at the VSO cannot be considered as having been filed with VA.

In summary, the evidence is in favor of granting an earlier effective date of July 2, 2008 for the award of service connection for a neck strain disability, but is against a finding that entitlement to an effective date prior to July 2, 2008 for the grant of service connection for a neck strain disability or for an anxiety disorder is warranted.

B.  CUE - Neck Strain

The Board acknowledges that a September 2011 rating decision adjudicated the issue of whether there was clear and unmistakable error (CUE) in the May 2009 rating decision with regard to the effective date of April 7, 2009 assigned for the grant of service connection for a neck strain disability.  

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (West 2002).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As explained in the Board's prior remand, however, the May 2009 rating decision was not yet final, as the Veteran filed a July 2009 or May 2010 notice of disagreement with the effective date of the award of service connection.  In August 2013, the Veteran perfected the appeal to the Board, which appeal is the subject of a decision herein.  Furthermore, the Board adds that, for purposes of finality, the May 2009 rating decision is subsumed herein insofar as it relates to the effective date of service connection for the Veteran's neck strain disability and anxiety disorder.  See 38 C.F.R. § 20.1104 (2013).

Therefore, as the May 2009 rating decision, insofar as it assigned an effective date for the award of service connection for a cervical spine disability, was timely appealed to the Board and has been subsumed herein, that determination cannot be the subject of CUE.  Accordingly, the CUE request must be dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of July 2, 2008, for the award of service connection for a neck strain disability is granted.

Entitlement to an effective date prior to July 2, 2008, for the award of service connection for a neck strain disability is denied.

Entitlement to an effective date prior to July 2, 2008, for the award of service connection for an anxiety disorder is denied.

The request for revision of the May 2009 rating decision, insofar as it assigned an effective date for the grant of service connection for neck strain, on the basis of CUE is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


